DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 39-62 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 39-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 39, the limitation “by using a unit of time, wherein the unit of time decreases
Applicant’s Drawings in Figures 4A-4D display relevant data time windows that have a time window organized by multiple units of time and Paragraph [0115] of Applicant’s Specification states that the multiple units of time can range from hours to months. 
Thus, it is unclear how a single unit of time as disclosed in the claim can be decreased (i.e. would a second be decreased to a microsecond of measurement?). Examiner suggests amending in “by using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity”, thereby indicating multiple units of time are being decreased.

Furthermore, the limitation “by using a unit of time, wherein the unit of time decreases according to an amount of failed storage capacity” of lines 16-17 of claim 51 is considered indefinite for the same reasoning as the aforementioned claim 39 rejection. Examiner suggests amending in “by using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity”, thereby indicating multiple units of time are being decreased.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 39-45, 47-48, 51-57, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 6,625,161) in view of Berk (US 2015/0039719) in further view of Farmanbar (US 2015/0188831) in further view of Bean (US 2004/0093413).

Regarding claim 39, Su teaches a method for recording and analytics of a plurality of packet records for network data packets entering a network over a relevant data time window (Col. 5, Lines 10-16, In step 29, the process determines if the measurement time interval T has expired.  If the measurement time interval T has expired, then the process in step 33 performs a measurement for each queue associated with each communication channel such that the measurement or measured quantity is the average queue length during the past measurement time interval T), the method comprising: receiving a plurality of incoming packets including ingress packets and egress packets (Fig. 1, 17 & Fig. 4, 17, Adaptive Network device; 13/15 Ingress/Egress Packets), wherein each incoming packet belongs to one of a plurality of conversation flows (Fig. 4, 17; Col. 5, Lines 44-46, The assignment unit 131 receives a continuous stream of packets departing from a specific network); forming a capture stream of packet records for the incoming packets, wherein each packet record includes metadata having a record length (Col. 8, Lines 16-17, In equations 1a-c, L.sub.p is the size of a packet p, q.sub.p is the instantaneous queue length when packet p departs) and a flow hash (Col. 5, Lines 49-52, the assignment unit 131 determines a specific key or numerical value to assign to the current set of packets.  This unique key, in the embodiment described, is determined using a hash function); and performing intelligent load balancing on the capture stream of packet records (Fig. 3, Packet Flow Chart for Network Device 17 of Figures 1 & 4), the load balancing including reading the metadata for each packet record (Fig. 3, 21, Examine departing packet), determining a packet record is part of either a hot flow or a cold flow (Fig. 3, 33, Measure queues for each link), selecting a destination node for each packet record based on the flow hash (Col. 5, Lines 67, The assignment unit 131 calculating the hash values or unique keys provides the calculated keys to the mapping unit 133), and steering the packet record to one of a plurality of encapsulation buffers based on the destination node (Fig. 4, 139, Queues; 15, Channels to nodes), wherein a cold flow has a plurality of packets that are directed coherently to a single node (Fig. 3, 35, Queue overloaded; i.e. if queue not overloaded then flow is cold flow and only needs one communication channel).
Su does not teach wherein each packet record includes having a timestamp. 
Berk teaches forming a capture stream of packet records for the incoming packets (Paragraph 0045, The hash generation component 206 provides functionality for applying a hash function to data within network traffic records 214), wherein each packet record includes metadata having a timestamp, a record length, and a flow hash (Paragraph 0050, the network traffic record 214 includes additional information about network traffic (not shown), such as total bytes, total packets, start time (e.g., of a session), last update, quality of service metrics, virtual local area network data, and other packet- and session-related data).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Berke to incorporate packet records with metadata 
One of ordinary skill in the art would be motivated to make the modifications in order to allow information about the packet traffic to be easily retrieved thus increasing the scalability of large network systems (See Berk: Paragraphs 0003 & 0004).
Su teaches a network routing switch capable of routing data packets cohesively to different nodes. Neither references Su nor Berk explicitly teach wherein the network routing switch receives a node status message indicating a level of fullness of a buffer for a node. 
Farmanbar teaches (Fig. 2, Traffic Engineering System) wherein the node status message (Paragraph 0016, capacity/resource engine 210 receives inputs about the capacities/resources of the links and nodes in a network, such as the network 100) includes dynamic information including a level of fullness of a buffer for the at least one destination node (Fig. 2; Paragraph 0016, the capacity/resource reservation engine 210 receives the buffer status of the links in the network, which indicates the used buffer sizes at the nodes on each of the considered links.  The capacity/resource reservation engine 210 modifies (changes the value of) one or more of the capacity inputs (C, S, R) to reserve some of the capacity/resource according to the links' buffer status).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information. 
See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).
Su in view of Berk in further view of Farmanbar teaches a destination node that receives traffic record information for storage. Neither Su, Berk, nor Farmanbar explicitly teach that the destination node has a relevant data time window representing the stored data at the destination node. 
Bean teaches wherein the relevant data time window represents a usable storage capacity (Fig. 3, Histogram; Paragraph 0028, information and histogram data storage… a graphical user interface (GUI) representation of the capture data can be generated by graphing byte density over time in a histogram) of the at least one destination node (Fig. 3, Histogram of Packet Record Data from Nodes in Fig. 1, 104; Paragraph 0038, FIG. 3, just as the data frames represented in the zoom window 306 is the same represented data that populates the zoom histogram 304, in this example, the data frames represented by the green shaded areas 314 and 316 are the same data frames) by using a unit of time (Fig. 3, 300, Histogram GUI; Paragraph 0031, Each histogram in this example is arranged with time along the horizontal axis and bytes along the vertical axis), wherein the unit of time decreases according to an amount of failed storage capacity (Fig. 3, 310; Paragraph 0043, when viewing a .hst file which points to .cap files or sections of captured data frames that are no longer available, corrupted, or lost, those sections in the histogram are shaded a specified color, e.g. the yellow shaded area 310; i.e. yellow shaded portions are not the relevant data time window).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Bean to incorporate a relevant data time window at the destination node where only data within a certain time window is stored at the destination node and also data from non-corrupted storage is present. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the retention of the most up-to-date network traffic information and correct network traffic information, thus preventing faulty network performance metrics to be displayed to a user (See Bean: Paragraph 0020). 

Regarding claim 40, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su further teaches wherein: each encapsulation buffer is configured to store a plurality of packet records temporarily for a particular active node (Fig. 2, 117, Queues; 115, Communication channels to nodes). 

Regarding claim 41, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su further teaches wherein: each flow hash is a uniquely calculated tag for each conversation flow (Col. 5, Lines 63-67, groups of packets (existing and future) based on their destination IP addresses, through the use of the hash function, produce a unique key or hash value and other groups of packets (existing and future) produce a different hash value). 

Regarding claim 42, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su further teaches wherein: a hot flow is a conversation flow having an amount of traffic equal to or above a bandwidth threshold, and a cold flow is a conversation flow having an amount of traffic below the bandwidth threshold (Fig. 3, 33, Measure queues for each link; Col. 9, Lines 55-59, balancing unit 137 would determine, with less frequency, that a queue and thus a parallel communication channel is being overloaded, since the predetermined threshold value… would often be larger than the maximum average queue load ratio).

Regarding claim 43, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 42. Su further teaches selecting the destination node for each packet record is in response to determining the packet record is part of either a hot flow or a cold flow (Fig. 3, 35, Queue overloaded -> 31, Re-assign groups to link). 

Regarding claim 45, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su further teaches wherein performing intelligent load balancing further comprises: adding the plurality of record summaries to a record summary queue (Fig. 3, 25, Assign group to a link; 27, Store group to queue); approximating a total recent bandwidth based on the plurality of record summaries in the record summary queue Col. 8, Lines 3-5, During the measurement time interval T, these queues for each of the communication channels are measured by the balancing unit 137); and based on the total recent bandwidth, determining a packet record is part of either a hot flow or a cold flow (Col. 9, Lines 7-10, the balancing unit 137 also determines if any of the queues and thus the parallel communication channels are being overloaded).
Su does not teach forming a plurality of record summaries for packet records based on the timestamp, the record length, and the flow hash.
Berk teaches forming a plurality of record summaries for packet records based on the timestamp, the record length, and the flow hash (Paragraph 0037, The distributor 106a may be a collector that collects IP traffic information from the exporter 106b (e.g., a network traffic record 214a)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Berke to incorporate packet records with metadata consisting of flow hash (i.e. hashing the packet record), time, and packet length to be used by the router for determining network flow. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow information about the packet traffic to be easily retrieved thus increasing the scalability of large network systems (See Berk: Paragraphs 0003 & 0004). 

Regarding claim 47, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su does not teach wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein 
Farmanbar teaches wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein the node status message includes static information about the node (Paragraph 0017, TE engine 220 also receives other parameters, including network topology information, source-destination pairs for the traffic, and demands (requirements) in terms of resources, service, user, or others); and Doc. No. 2030.P025USC1performing node status and discovery by using the static information about the node (Paragraph 0017, additional parameters may be additional inputs and/or condition parameters for the TE problem.  The TE engine 220 processes the inputs and parameters and provides the routing results, which determines traffic splitting at nodes and links (traffic distribution onto paths)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information along with static metric information. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow avoid packet congestion at different paths/routes of the transmission of the packet by comparing buffer levels, thus preventing buffer congestion issues such as buffer overrun and underrun (See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).

Regarding claim 48, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su does not teach wherein performing intelligent load balancing further comprises: performing node status and discovery by using the dynamic information about the destination node.
Farmanbar teaches wherein performing node status and discovery by using the dynamic information about the destination node (Paragraph 0018, Paragraph 0018, links' buffer status indicates the number of bits, b.sub.1, in each considered buffer and the buffer depletion time, t.sub.1, for each corresponding wired link 1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow avoid packet congestion at different paths/routes of the transmission of the packet by comparing buffer levels, thus preventing buffer congestion issues such as buffer overrun and underrun (See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).

Regarding claim 51, Su teaches a computer-readable product for recording and analytics of a plurality of packet records for network data packets entering a network over a relevant data time window, the computer-readable product including a non-transitory computer-Col. 10, Lines 25-27, the adaptive network device is a stand-alone network device or a computing device, e.g., a personal computer programmed with firmware or software) that when executed perform the functions comprising: receiving a plurality of incoming packets including ingress packets and egress packets, wherein each incoming packet belongs to one of a plurality of conversation flows (Fig. 4; Col. 5, Lines 44-46, The assignment unit 131 receives a continuous stream of packets departing from a specific network); forming a capture stream of packet records for the incoming packets, wherein each packet record includes metadata having a record length (Col. 8, Lines 16-17, In equations 1a-c, L.sub.p is the size of a packet p, q.sub.p is the instantaneous queue length when packet p departs) and a flow hash (Col. 5, Lines 49-52, the assignment unit 131 determines a specific key or numerical value to assign to the current set of packets.  This unique key, in the embodiment described, is determined using a hash function); and performing intelligent load balancing on the capture stream of packet records, the load balancing including reading the metadata for each packet record (Fig. 3, 21, Examine departing packet), determining a packet record is part of either a hot flow or a cold flow (33, Measure queues for each link), selecting a destination node for each packet record based on the flow hash (Col. 5, Lines 67, The assignment unit 131 calculating the hash values or unique keys provides the calculated keys to the mapping unit 133), and steering the packet record to one of a plurality of encapsulation buffers based on the destination node, directed coherently to a single node (Fig. 3, 35, Queue overloaded; i.e. if queue not overloaded then flow is cold flow and only needs one communication channel).
Su does not teach wherein each packet record includes a timestamp. 
Paragraph 0045, The hash generation component 206 provides functionality for applying a hash function to data within network traffic records 214), wherein each packet record includes metadata having a timestamp, a record length, and a flow hash (Paragraph 0050, the network traffic record 214 includes additional information about network traffic (not shown), such as total bytes, total packets, start time (e.g., of a session), last update, quality of service metrics, virtual local area network data, and other packet- and session-related data).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Berke to incorporate packet records with metadata consisting of flow hash (i.e. hashing the packet record), time, and packet length to be used by the router for determining network flow. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow information about the packet traffic to be easily retrieved thus increasing the scalability of large network systems (See Berk: Paragraphs 0003 & 0004). 
Su teaches a network routing switch capable of routing data packets cohesively to different nodes. Neither references Su nor Berk explicitly teach a message status includes fullness of a buffer. 
Farmanbar teaches (Fig. 2, Traffic Engineering System) wherein the node status message (Paragraph 0016, capacity/resource engine 210 receives inputs about the capacities/resources of the links and nodes in a network, such as the network 100) includes dynamic information including a level of fullness of a buffer for the at least one destination node (Fig. 2; Paragraph 0016, the capacity/resource reservation engine 210 receives the buffer status of the links in the network, which indicates the used buffer sizes at the nodes on each of the considered links.  The capacity/resource reservation engine 210 modifies (changes the value of) one or more of the capacity inputs (C, S, R) to reserve some of the capacity/resource according to the links' buffer status).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow avoid packet congestion at different paths/routes of the transmission of the packet by comparing buffer levels, thus preventing buffer congestion issues such as buffer overrun and underrun (See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).
Su in view of Berk in further view of Farmanbar teaches a destination node that receives traffic record information for storage. Neither Su, Berk, nor Farmanbar explicitly teach that the destination node has a relevant data time window representing the stored data at the destination node. 
Bean teaches wherein the relevant data time window represents a usable storage capacity of the at least one destination node (Paragraph 0038, FIG. 3, just as the data frames represented in the zoom window 306 is the same represented data that populates the zoom histogram 304, in this example, the data frames represented by the green shaded areas 314 and 316 are the same data frames) by using a unit of time (Fig. 3, 300, Histogram GUI; Paragraph 0031, Each histogram in this example is arranged with time along the horizontal axis and bytes along the vertical axis), wherein the unit of time decreases according to an amount of failed storage capacity (Fig. 3, 310; Paragraph 0043, when viewing a .hst file which points to .cap files or sections of captured data frames that are no longer available, corrupted, or lost, those sections in the histogram are shaded a specified color, e.g. the yellow shaded area 310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Bean to incorporate a relevant data time window at the destination node where only data within a certain time window is stored at the destination node and also data from non-corrupted storage is present. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the retention of the most up-to-date network traffic information and correct network traffic information, thus preventing faulty network performance metrics to be displayed to a user (See Bean: Paragraph 0020). 

Regarding claim 52, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su further teaches wherein: each encapsulation buffer is configured to store a plurality of packet records temporarily for a particular active node (Fig. 2, 117, Queues; 115, Communication channels to nodes).

Regarding claim 53, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su further teaches wherein: each flow hash is a uniquely calculated tag for each conversation flow (Col. 5, Lines 63-67, groups of packets (existing and future) based on their destination IP addresses, through the use of the hash function, produce a unique key or hash value and other groups of packets (existing and future) produce a different hash value).

Regarding claim 54, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su further teaches wherein: a hot flow is a conversation flow having an amount of traffic equal to or above a bandwidth threshold, and a cold flow is a conversation flow having an amount of traffic below the bandwidth threshold (Fig. 3, 33, Measure queues for each link; Col. 9, Lines 55-59, balancing unit 137 would determine, with less frequency, that a queue and thus a parallel communication channel is being overloaded, since the predetermined threshold value… would often be larger than the maximum average queue load ratio).

Regarding claim 55, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 54. Su further teaches wherein: selecting the destination node for each packet record is in response to determining the packet record is part of either a hot flow or a cold flow (Fig. 3, 35, Queue overloaded -> 31, Re-assign groups to link).

Regarding claim 57, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su further teaches wherein performing intelligent load balancing further comprises: forming a plurality of record summaries for packet records based on the timestamp, the record length, and the flow hash; adding the plurality of record summaries to a record summary queue (Fig. 3, 25, Assign group to a link; 27, Store group to queue); approximating a total recent bandwidth based on the plurality of record summaries in the record summary queue (Col. 8, Lines 3-5, During the measurement time interval T, these queues for each of the communication channels are measured by the balancing unit 137); and based on the total recent bandwidth, determining a packet record is part of either a hot flow or a cold flow (Col. 9, Lines 7-10, the balancing unit 137 also determines if any of the queues and thus the parallel communication channels are being overloaded).
Su does not teach forming a plurality of record summaries for packet records based on the timestamp, the record length, and the flow hash.
Berk teaches forming a plurality of record summaries for packet records based on the timestamp, the record length, and the flow hash (Paragraph 0037, The distributor 106a may be a collector that collects IP traffic information from the exporter 106b (e.g., a network traffic record 214a)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Berke to incorporate packet records with metadata consisting of flow hash (i.e. hashing the packet record), time, and packet length to be used by the router for determining network flow. 
See Berk: Paragraphs 0003 & 0004). 

Regarding claim 59, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su does not teach wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein the node status message includes static information about the node; and Doc. No. 2030.P025USC1performing node status and discovery by using the static information about the node.
Farmanbar teaches wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein the node status message includes static information about the node (Paragraph 0017, TE engine 220 also receives other parameters, including network topology information, source-destination pairs for the traffic, and demands (requirements) in terms of resources, service, user, or others); and Doc. No. 2030.P025USC1performing node status and discovery by using the static information about the node (Paragraph 0017, additional parameters may be additional inputs and/or condition parameters for the TE problem.  The TE engine 220 processes the inputs and parameters and provides the routing results, which determines traffic splitting at nodes and links (traffic distribution onto paths)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information along with static metric information. 
See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).

Regarding claim 60, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su does not teach wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein the node status message includes dynamic information about the node; and performing node status and discovery by using the dynamic information about the node.
Farmanbar teaches wherein performing intelligent load balancing further comprises: receiving a node status message from at least one node, wherein the node status message includes dynamic information about the node; and performing node status and discovery by using the dynamic information about the node (Paragraph 0018, Paragraph 0018, links' buffer status indicates the number of bits, b.sub.1, in each considered buffer and the buffer depletion time, t.sub.1, for each corresponding wired link 1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Farmanbar to incorporate a node status message containing buffer fill level information sent to the routing switch of Su and further include traffic routing based on the buffer fill level information. 
See Farmanbar: Paragraph 0015, multiple-path TE routing approach optimizes the routing of traffic across all or multiple considered paths simultaneously, the build-ups at light load links or nodes is avoided or reduced).

Claims 46 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 6,625,161) in view of Berk (US 2015/0039719) in further view of Farmanbar (US 2015/0188831) in further view of Bean (US 2004/0093413) in further view of Chandra (US 2007/0206763).

Regarding claim 46, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su further teaches wherein performing intelligent load balancing further comprises: performing cold rebalancing including reassigning packet records for a cold flow to a different one of the plurality of encapsulation buffers.
Chandra teaches wherein performing intelligent load balancing further comprises: performing cold rebalancing including reassigning packet records for a cold flow to a different one of the plurality of encapsulation buffers (Paragraph 0003, it will use generally the same route for the life, unless a physical link of the route becomes unavailable, in which case the call is rerouted).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing rerouting of data packets if one path is unavailable thus increasing transmission efficiency and rate (See Chandra: Paragraph 0006). 

Regarding claim 58, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su further teaches wherein performing intelligent load balancing further comprises: performing cold rebalancing including reassigning packet records for a cold flow to a different one of the plurality of encapsulation buffers.
Chandra teaches wherein performing intelligent load balancing further comprises: performing cold rebalancing including reassigning packet records for a cold flow to a different one of the plurality of encapsulation buffers (Paragraph 0003, it will use generally the same route for the life, unless a physical link of the route becomes unavailable, in which case the call is rerouted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su in view of Chandra to incorporate reassigning packet records of a packet flow (i.e. cold flow) to a different buffer corresponding to a different channel (i.e. route). 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing rerouting of data packets if one path is unavailable thus increasing transmission efficiency and rate (See Chandra: Paragraph 0006). 

Claims 49-50 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 6,625,161) in view of Berk (US 2015/0039719) in further view of Farmanbar (US 2015/0188831) in further view of Bean (US 2004/0093413) in further view of Hof (US 2010/0165881).

Regarding claim 49, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su does not teach wherein a capture bandwidth of the destination node is less than one-tenth a total incoming bandwidth of the plurality of conversation flows. 
Hof teaches wherein a capture bandwidth of the destination node is less than one-tenth (Fig. 2; Paragraph 0053, Network node N1 then realizes that a remaining bandwidth of 10 Mbps still needs to be reserved by means of further tunnels… network node N1 then selects tunnel T3, which has a maximum available bandwidth of 10 Mbps) a total incoming bandwidth of the plurality of conversation flows (Paragraph 0059, If the ingress network node (source network node) detects that the bandwidth requirement "x" of the connection path cannot be fulfilled by a single tunnel, it successively attempts to set up two, three, four or more tunnels with smaller bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su to incorporate Hof and allow a destination node tunnel to have less than a tenth of the total incoming conversation flow bandwidth at the network router. 
See Hof: Paragraph 0017). 

Regarding claim 50, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 39. Su does not teach wherein a capture bandwidth of the destination node is less than one-tenth of an admissible bandwidth of a single hot flow. 
Hof teaches wherein a capture bandwidth of the destination node is less than one-tenth of an admissible bandwidth of a single hot flow (Fig. 2; Paragraph 0053, Network node N1 then realizes that a remaining bandwidth of 10 Mbps still needs to be reserved by means of further tunnels… network node N1 then selects tunnel T3, which has a maximum available bandwidth of 10 Mbps… Paragraph 0059, If the ingress network node (source network node) detects that the bandwidth requirement "x" of the connection path cannot be fulfilled by a single tunnel, it successively attempts to set up two, three, four or more tunnels with smaller bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su to incorporate Hof and allow a destination node tunnel to have less than a tenth of the total incoming conversation flow bandwidth at the network router. 
One of ordinary skill in the art would be motivated to make the modifications because Hof does not disclose a minimum bandwidth of a tunnel and thus it would have been obvious to See Hof: Paragraph 0017). 

Regarding claim 61, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the medium of claim 51. Su does not teach wherein a capture bandwidth of the destination node is less than one-tenth a total incoming bandwidth of the plurality of conversation flows. 
Hof teaches wherein a capture bandwidth of the destination node is less than one-tenth (Fig. 2; Paragraph 0053, Network node N1 then realizes that a remaining bandwidth of 10 Mbps still needs to be reserved by means of further tunnels… network node N1 then selects tunnel T3, which has a maximum available bandwidth of 10 Mbps) a total incoming bandwidth of the plurality of conversation flows (Paragraph 0059, If the ingress network node (source network node) detects that the bandwidth requirement "x" of the connection path cannot be fulfilled by a single tunnel, it successively attempts to set up two, three, four or more tunnels with smaller bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su to incorporate Hof and allow a destination node tunnel to have less than a tenth of the total incoming conversation flow bandwidth at the network router. 
One of ordinary skill in the art would be motivated to make the modifications because Hof does not disclose a minimum bandwidth of a tunnel and thus it would have been obvious to use a tunnel with less than a tenth of the bandwidth in order to allow the use of multiple See Hof: Paragraph 0017). 

Regarding claim 62, Su in view of Berk in further view of Farmanbar in further view of Bean teaches the method of claim 51. Su does not teach wherein a capture bandwidth of the destination node is less than one-tenth of an admissible bandwidth of a single hot flow. 
Hof teaches wherein a capture bandwidth of the destination node is less than one-tenth of an admissible bandwidth of a single hot flow (Fig. 2; Paragraph 0053, Network node N1 then realizes that a remaining bandwidth of 10 Mbps still needs to be reserved by means of further tunnels… network node N1 then selects tunnel T3, which has a maximum available bandwidth of 10 Mbps… Paragraph 0059, If the ingress network node (source network node) detects that the bandwidth requirement "x" of the connection path cannot be fulfilled by a single tunnel, it successively attempts to set up two, three, four or more tunnels with smaller bandwidth).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Su to incorporate Hof and allow a destination node tunnel to have less than a tenth of the total incoming conversation flow bandwidth at the network router. 
One of ordinary skill in the art would be motivated to make the modifications because Hof does not disclose a minimum bandwidth of a tunnel and thus it would have been obvious to use a tunnel with less than a tenth of the bandwidth in order to allow the use of multiple channels to fulfill bandwidth requirements when transmitting data packets, thus ensuring quality of service and increasing speed of transmission (See Hof: Paragraph 0017). 

Allowable Subject Matter

Claims 44 & 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 44 and 56 distinguish over the prior art in that no combination of the prior art specifically teaches forming a plurality of record summaries with the packet records, adding the record summaries to a record summary queue, and applying a count-min sketch to the record length/flow hash of each packet record to estimate a total length of records to determine if a packet record is hot flow or cold flow. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185